DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claims 1 and 12 recite “the building component including,” and should be changed to --the building component including:” or similar.  Claims 2-11 are further objected to because of their dependency on claim 1.
Claim 2 recites “the on board transceiver” and should be changed to --the onboard transceiver-- for consistency.
Claim 7 depends on claim 1, however, claim 7 claims “the module”, which lacks antecedent basis.  It appears that claim 7 should depend on claim 6, which establishes antecedent basis for “the module”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the limitation "the shaft assembly" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP2011-184994 A, machine translation used herewith) in view of Hamel et al. (U.S. 2011/0248825 A1).

Claim 1, Otake teaches:
A building component assembly (Otake, Fig. 1) for wirelessly retrieving a sensed condition (Otake, Paragraph [0025], The pressure sensed by concrete sensor SP and soil pressure sensor SD are collected by RFID tags 5.  It would have been obvious to one of ordinary skill in the art for the sensor ) at a remote location (Otake, Fig. 1, The remote location is at the site of the installation of concrete panel 3 and separate from and/or attached to the concrete panel 3.) comprising: 
an anchor connector (Otake, Fig. 1: 2) including a first end and a second end, the first end having a first connector for connection to a concrete anchor and the second end having a second connector for connection to a load to be supported by the anchor (Otake, Fig. 1: 2, The first end is the left end which is connected to a concrete panel 3, and the second end is the right end which connects to the soil, which is supported by the concrete panel 3.  Therefore, the concrete panel 3 is functionally equivalent to a concrete anchor, and the panel anchor 2 is functionally equivalent to an anchor connector.), and 
a building component disposed on or attached to the anchor (Otake, Fig. 1: 5, SD, The combination of RFID tags 5 and soil pressure sensor SD are interpreted collectively as a building component.), the building component including:
an onboard transceiver capable of one of sending and receiving a sensed condition (Otake, Fig. 1: 5, An RFID tag is capable of sending and receiving signals.  The RFID tags each have an antenna for transmission and/or reception (see Otake, Paragraph [0031]).); 
an energy device (Otake, Paragraphs [0037-0038], Data is received from and written to the RFID tag.  It would have been obvious to one of ordinary skill in the art for the RFID tag to have energy in order to perform the steps of receiving and sending the data.); and 
a sensor for sensing a condition at the remote location (Otake, Fig. 1: SD, Paragraph [0025], Soil pressure sensor SD senses pressure at the site of the concrete panel 3.); 
wherein the onboard transceiver, the energy device, and the sensor are capable of communicating electrically with each other (Otake, Paragraphs [0031-0032], The RFID tags are ),
wherein the onboard transceiver is capable of receiving a wireless signal (Otake, Paragraph [0012], Because the RFID tag is interpreted as the onboard transceiver, it would have been obvious to one of ordinary skill in the art for the RFID tags 5 to be capable of receiving a wireless signal.). 
Otake does not specifically teach:
A building component disposed on the anchor connector; and
an energy storage device, 
wherein energy from the wireless signal is capable of being received and stored in the energy storage device, 
wherein the sensor is capable of using a portion of the stored energy from the energy storage device to sense a condition at the remote location, the sensor is capable of generating a first signal related to the value of the sensed condition, and the sensor is capable of sending the first signal to the onboard transceiver, 
wherein the onboard transceiver is capable of transmitting a second wireless signal related to the sensed condition.
As per the limitation of a building component disposed on the anchor connector, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake by changing the location of the RFID tags 5 to be located in the panel anchors 2 as a matter of engineering/design choice.  Such a modification would not change the principle operation of the RFID tags for communicating with the sensors, and would not render the tags inoperable for its intended purpose.  Therefore, such a modification would yield predictable results.  See MPEP 2144.04.
Hamel teaches:
An energy storage device (Hamel, Fig. 2c: 220, Paragraph [0096]), 
wherein the onboard transceiver receives a wireless signal (Hamel, Paragraph [0096], The transponder 48c periodically gathers energy from reader 40.  The energy is gathered from a carrier signal transmitted to the transponder from reader 40 (see Hamel, Paragraph [0116]).  It is noted that the onboard transceiver of Hamel is interpreted as all of the components required for accumulation of energy and transmitting/receiving of signals, i.e. all of the components of 48c in Fig. 2c minus the sensors.),
wherein energy from the wireless signal is capable of being received and stored in the energy storage device (Hamel, Paragraph [0096], The transponder 48c stores energy in capacitor 220 from the carrier signals transmitted by reader 40 (see Hamel, Paragraph [0116]).), 
wherein the sensor is capable of using a portion of the stored energy from the energy storage device to sense a condition at the remote location (Hamel, Paragraph [0096], The microcontroller 54 powers excitation of the sensors 60 for brief periods of time in response to a sensed voltage across capacitor 220.), the sensor is capable of generating a first signal related to the value of the sensed condition, and the sensor is capable of sending the first signal to the onboard transceiver (Hamel, Paragraph [0096], When a measurement is taken from sensor 60 to , the taken measurement is a first signal related to the sensed condition.), 
wherein the onboard transceiver is capable of transmitting a second wireless signal related to the sensed condition (Hamel, Paragraph [0096], The transmission of the resultant data to reader 40 is a second wireless signal.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake by integrating the teaching of a transponder as taught by Hamel.
The motivation would be to reduce energy consumption and increasing energy efficiency of the system (see Hamel, Paragraph [0096]).


The on board transceiver is capable of receiving the wireless signal from a network and the second wireless signal is capable of being transmitted back to the network (Hamel, Paragraph [0068], The transponders may be integrated into a Wireless Web Enabled Sensor Network (WWSN).).

Claim 3, Otake in view of Hamel further teaches:
The storage device is a capacitor (Hamel, Fig. 2c: 220, Paragraph [0096]).

Claim 4, Otake in view of Hamel further teaches:
The onboard transceiver or a remote transceiver is capable of receiving and transmitting wireless RFID signals (Otake, Paragraph [0011], The RFID tag 5 communicates via RFID methods.).

Claim 6, Otake in view of Hamel further teaches:
The building component further includes a module (Hamel, Fig. 2c: 48c); and 
wherein the onboard transceiver, the energy storage device, and the sensor are contained in the module (Hamel, Fig. 2c: 48c, The transponder 48c includes all the elements for transmitting and receiving to/from reader 40, collecting and storing energy in capacitor 220, and sensors 60.).

Claim 7, Otake in view of Hamel does not explicitly teach:
The module is disk shaped.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shape of the transponder in Otake in view of Hamel to be disk shaped, as a matter of design choice.  The shape of the module does not affect the operation of the transponder to perform its 

Claim 8, Otake in view of Hamel further teaches:
The sensor is one of a strain sensor, a temperature sensor, a moisture sensor, a pressure sensor, and an acceleration sensor (Otake, Paragraph [0025], External pressure P from the earth can be detected by measuring the strain on the concrete panel 3 and the panel anchor 2.  Thus, it would have been obvious to one of ordinary skill in the art for the earth pressure sensor SD to be able to detect the strain on the panel anchor 2.).

Claim 11, Otake in view of Hamel does not explicitly teach:
The building component assembly is positioned between the first and second connectors.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake by changing the location of the RFID tags 5 to be located in the panel anchors 2, and hence between the ends of the panel anchors 2, as a matter of engineering/design choice.  Such a modification would not change the principle operation of the RFID tags for communicating with the sensors, and would not render the tags inoperable for its intended purpose.  Therefore, such a modification would yield predictable results.  See MPEP 2144.04.

Claim 12, Otake teaches:
A building component assembly (Otake, Fig. 1) for wirelessly retrieving a sensed condition (Otake, Paragraph [0025], The pressure sensed by concrete sensor SP and soil pressure sensor SD are collected by RFID tags 5.  It would have been obvious to one of ordinary skill in the art for the sensor data stored on RFID tag 5 to be retrieved wirelessly via the antenna of the RFID tags 5.  The device held ) at a remote location (Otake, Fig. 1, The remote location is at the site of the installation of concrete panel 3 and separate from and/or attached to the concrete panel 3.) comprising: 
an anchor connector (Otake, Fig. 1: 2) including a first end and a second end, the first end having a first connector for connection to a concrete anchor and the second end having a second connector for connection to a load to be supported by the anchor (Otake, Fig. 1: 2, The first end is the left end which is connected to a concrete panel 3, and the second end is the right end which connects to the soil, which is supported by the concrete panel 3.  Therefore, the concrete panel 3 is functionally equivalent to a concrete anchor, and the panel anchor 2 is functionally equivalent to an anchor connector.), and 
a building component disposed on or attached to the anchor (Otake, Fig. 1: 5, SD, The combination of RFID tags 5 and soil pressure sensor SD are interpreted collectively as a building component.), the building component including:
an onboard transceiver capable of one of sending and receiving a sensed condition (Otake, Fig. 1: 5, An RFID tag is capable of sending and receiving signals.  The RFID tags each have an antenna for transmission and/or reception (see Otake, Paragraph [0031]).); 
an energy device (Otake, Paragraphs [0037-0038], Data is received from and written to the RFID tag.  It would have been obvious to one of ordinary skill in the art for the RFID tag to have energy in order to perform the steps of receiving and sending the data.); and 
a sensor for sensing a condition at the remote location (Otake, Fig. 1: SD, Paragraph [0025], Soil pressure sensor SD senses pressure at the site of the concrete panel 3.); 
wherein the onboard transceiver, the energy device, and the sensor are capable of communicating electrically with each other (Otake, Paragraphs [0031-0032], The RFID tags are ).
Otake does not specifically teach:
A building component disposed on the anchor connector; and
an energy storage device.
As per the limitation of a building component disposed on the anchor connector, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake by changing the location of the RFID tags 5 to be located in the panel anchors 2 as a matter of engineering/design choice.  Such a modification would not change the principle operation of the RFID tags for communicating with the sensors, and would not render the tags inoperable for its intended purpose.  Therefore, such a modification would yield predictable results.  See MPEP 2144.04.
Hamel teaches:
An energy storage device (Hamel, Fig. 2c: 220, Paragraph [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake by integrating the teaching of a transponder as taught by Hamel.
The motivation would be to reduce energy consumption and increasing energy efficiency of the system (see Hamel, Paragraph [0096]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP2011-184994 A, machine translation used herewith) in view of Hamel et al. (U.S. 2011/0248825 A1), in view of Rand et al. (U.S. 6,285,283 B1).

Claim 5, Otake in view of Hamel does not specifically teach:
The building component further includes an LED for visual indication.

An anchor includes an LED for visual indication (Rand, Col. 2, Lines 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Otake in view of Hamel, by integrating the teaching of a Light Emitting Diode (LED) as taught by Rand.
The motivation would be to provide an indication on whether the anchor is functioning properly (see Rand, Col. 2, Lines 62-65).

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP2011-184994 A, machine translation used herewith) in view of Hamel et al. (U.S. 2011/0248825 A1), in view of Culp (U.S. 2012/0167487 A1).

Claim 9, Otake in view of Hamel does not specifically teach:
The shaft assembly is made of metal.
Culp teaches:
A reinforcement structure made of metal and/or pipes (Culp, Paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake in view of Hamel by integrating the teaching of a reinforcement structure as taught by Culp.
The motivation would be to use a well-known sturdy material usable for reinforcing structures on a construction site (see Culp, Paragraphs [0028-0029]).

Claim 10, Otake in view of Hamel teaches:
The building component assembly is attachable in series between a concrete and a rod (Otake, Fig. 1, In the modification of Otake in view of Hamel, the RFID tag 5 is re-located into panel anchor 2.).
Otake in view of Hamel does not specifically teach:
A concrete anchor and a threaded rod.
Culp teaches:
A concrete anchor and a threaded rod (Culp, Paragraph [0031], Anchor point 137 represents a concrete anchor which includes a threaded recess that accepts a male threaded bolt, i.e. a threaded rod.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake in view of Hamel by integrating the teaching of anchor points as taught by Culp.
The motivation would be to protect and allow for locating anchor points (see Culp, Paragraph [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683